Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of rape in the third degree (Penal Law § 130.25 [2]). Upon our review of the record, we conclude that the verdict is not against the weight of the evidence (see, People *947v Bleakley, 69 NY2d 490, 495). We reject the contention of defendant that the People failed to establish that he was 21 years of age when he engaged in sexual intercourse with a 15-year-old female. County Court properly admitted the statement of defendant to the police officer that he was born on May 15, 1973. The reference of the prosecutor in his opening statement about the race of defendant and the victim did not deprive defendant of a fair trial. Furthermore, defendant did not object to those statements and thus failed to preserve the issue for our review (see, CPL 470.05 [2]). We decline to exercise our power to review the issue as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]).
The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Sirkin, J.—Rape, 3rd Degree.) Present—Green, J. P., Lawton, Callahan, Doerr and Boehm, JJ.